Citation Nr: 0309572	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a nervous condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection for a nervous condition was previously 
denied in an August 1991 rating decision.  

3.  The veteran attempted to reopen his claim for service 
connection in March 1993.  

4.  The evidence received into the record since the August 
1991 denial includes testimony provided at a May 1996 RO 
hearing and reports of VA treatment dated from 1996.  

5.  A June 1996 statement from Miguel Cruz Lopez, Ph.D, 
associates the veteran's currently diagnosed anxiety disorder 
with the episode of loss of consciousness that occurred 
during the veteran's military service in October 1957; this 
evidence is so significant that it must be viewed in the 
context of all the evidence in order to fairly decide the 
claim.  




CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied entitlement 
to service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).


2.  New and material evidence has been received to reopen the 
claim for service connection for a nervous condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for a nervous condition was originally 
denied in a July 1973 rating decision.  The evidence 
available at that time showed that the veteran was 
hospitalized for medical observation for suspected epilepsy 
in October 1957 following a sudden attack of unconsciousness, 
clonic movement and headaches.  He gave a history of a 
similar episode 10 months previously.  During the initial VA 
examination, conducted in June 1973, no neurological defect 
was demonstrated.  The presence of epilepsy was ruled out.  
However, psychiatric examination revealed anxiety neurosis.  
The July 1973 denial was based on a finding that there was no 
relationship between the then current nervous condition, 
anxiety neurosis, and any event of the veteran's active 
service.  The veteran was notified of that determination in 
August 1973.  This decision was upheld by the Board in its 
April 1974 decision.  At that time, the Board found in 
pertinent part:  

1.  The physical examination on induction 
into service was negative for any 
defects.  

2.  Sudden attack of unconsciousness in 
service was an isolated occurrence, was 
not epileptic and left no residuals.  

3.  The physical examination on discharge 
from active duty in 1957 was silent as to 
any. . . neurological defect, nervous 
condition. . . . 

4.  Physical examination in 1973 was 
negative for epilepsy or other 
neurological disorder.  

5.  Anxiety neurosis is shown by medical 
evidence for the first time in 1973.  

On these bases, the Board reached the following conclusion of 
law:  

Epilepsy, anxiety neurosis. . . were not 
incurred in or aggravated by military 
service.  (38 U.S.C. 310, 331)


A confirmed rating decision in October 1983 reflects that the 
originating agency found that no new and material evidence 
had been received to reopen the claim for service connection 
for a nervous condition.  In essence, the evidence received 
consisted of reports of contemporaneous outpatient treatment 
most of which revealed treatment primarily for unrelated 
conditions.  This determination was upheld by the Board in an 
April 1985 decision.  The Board found in pertinent part that:

1.  The veteran had active military 
service from January 1957 to November 
1957.  

2. The decision of the Board of Veterans 
Appeals in April 1974 denying service 
connection for a nervous disorder was 
supported by the evidence then of record.  

3.  The evidence received since the April 
1974 Board of Veterans Appeals decision 
does not constitute a new factual basis 
establishing that a nervous disorder had 
its inception during active military 
service.  

On these bases, the Board reached the following conclusions 
of law:  

1.  The Board of Veterans Appeals 
decision of April 1974 denying service 
connection for a nervous disorder was a 
final determination based on the evidence 
then of record.  (38 U.S.C. 310, 4004(b); 
38 C.F.R. 3.102, 3.303(b), 19.194). 

2.  The evidence received since the April 
1974 Board of Veterans Appeals decision 
does not establish a new factual basis 
demonstrating a nervous disorder was 
incurred in or aggravated by service.  
(38 U.S.C. 310, 4004(b); 38 C.F.R. 3.102, 
3.303(b), 19.194). 

By an August 1991 confirmed rating decision, the originating 
agency found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for anxiety neurosis.  The evidence received at that time 
consisted of VA reports of contemporaneous evaluation and 
treatment primarily pertaining to unrelated conditions.  

The veteran attempted to reopen his claim for service 
connection for a nervous condition in March 1993.  

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous condition.  
The RO has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran and his 
representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  

The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in a January 1994 
rating decision, a February 1994 statement of the case, June 
1996, and June 2000 and June 2002 supplemental statements of 
the case.  He was specifically told that there was no 
evidence showing that new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for a nervous condition.  The RO also notified him 
by letter dated October 2002, that he needed to submit new 
and material evidence in support of his claim, such as 
statements from doctors who treated him for the disability at 
issue.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in October 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  The RO also obtained the 
veteran's VA medical records from the Mayaquez, Puerto Rico 
VA Medical Center (VAMC).  In addition, the RO obtained 
private treatment reports from St. Luke's Clinic.  
Furthermore, the veteran was afforded the opportunity to 
provided testimony at a May 1996 RO hearing.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the August 1991 Rating Decision.  

The veteran submitted duplicate copies of his service medical 
records.  These records are neither new nor material as they 
were considered in the previous denials of benefits.  

In May 1996, the veteran provided testimony at an RO hearing.  
At that time the veteran testified that he did not recall 
having treatment for emotional problems during his military 
service.  He did recall having treatment for epilepsy, 
however.  In addition, the veteran reported that he was 
receiving psychiatric treatment at the VA facility in 
Mayaguez, Puerto Rico.  This evidence is new, inasmuch as it 
was not previously of record.  With respect to its 
materiality, the Board notes that is not supportive of the 
veteran's claim of entitlement to service connection as it 
supports the original basis for the denial of service 
connection-i.e., that the veteran did not have psychiatric 
disability in military service.  

Reports of VA treatment obtained from the Mayaguez VA 
facility from 1996 were received into the record.  These 
reports show the veteran received treatment primarily for 
unrelated conditions.  A January 2000 report shows that the 
veteran had a diagnosis of dementia of the Alzheimer type.  
No association has been drawn to the veteran's military 
service.  Consequently, this evidence is new inasmuch as it 
was not previously of record.  However, the evidence is not 
material as it is not relevant and probative to the issue at 
hand; that is whether existing psychiatric disability is 
related to the veteran's military service.  

A June 1996 medical statement was received from Miguel Cruz 
Lopez, Ph.D.  In this statement, reference was made to the 
October 1957 episode in which the veteran lost consciousness 
during his military service.  In addition, it noted that the 
veteran had an anxiety disorder.  Dr. Cruz Lopez offered the 
opinion that the veteran suffered from a severe state of 
anxiety since his enlistment in the military and that the 
anxiety was precipitated by his sudden attack of epilepsy.  

This statement was not previously of record and it associates 
current disability with the veteran's military service.  As a 
consequence, the Board findings that this evidence is so 
significant that it must be reviewed in the context of all 
the evidence in order to fairly decide the claim.  On these 
bases, a previously denied claim may be reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a nervous 
condition.  To this extent, the appeal is allowed.  


REMAND

In light of the favorable determination above, the Board now 
turns to the merits the veteran's claim for service 
connection for a nervous condition.  However, after a 
preliminary review of the record, the Board finds that 
additional development is necessary prior to completion of 
its appellate review.  In view of this fact, the case is 
remanded to the RO for the following development:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for a 
nervous condition during the period of 
January 2000 to the present.  The records 
from each health care provider the 
appellant identifies should be obtained 
and associated with the veteran's claims 
folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
neuropsychiatric examination in order to 
determine the current nature and etiology 
of an existing psychiatric condition.  
The examiner should review the entire 
clinical record.  In particular, the 
examiner's attention is directed to the 
service medical records showing treatment 
for loss of consciousness and observation 
for epilepsy in service October 1957.  
Also, the examiner's attention is 
directed to the June 1996 statement and 
opinion from Manuel Cruz Lopez, Ph.D.  A 
complete diagnosis of the veteran's 
existing psychiatric disability should be 
provided.  In addition, the examiner is 
asked to offer an opinion as to whether 
the veteran currently has psychiatric 
disability that may be associated with 
his military service.  In this regard, it 
should be stated whether it is at least 
as likely as not that the veteran 
currently has psychiatric disability 
related to injury, disease or event noted 
during his military service.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

